                                       UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA GREAT FALLS DIVISION
                                                            6(&21'
 UNITED STATES OF AMERICA                     AMENDED JUDGMENT IN A CRIMINAL CASE

 v.                                                                               Case Number: CR 18-6-GF-BMM-1

 SHALE DEAN BRANDT                                                                USM Number: 17063-046
 Date of Original Judgment or Last Amended Judgment:                              R. Hank Branom
 12/2/2019
 Reason for Amendment:                                                            Defendant’s Attorney

 ‫܆‬    Correction of sentence on remand (18 U.S.C. 3742(f)(1) and (2))       ‫܆‬     Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
                                                                                  3583(e))
 ‫܆‬    Reduction of Sentence for Changed Circumstances                       ‫܆‬     Modification of Imposed Term of Imprisonment for Extraordinary and
      (Fed.R.Crim.P.35(b))                                                        Compelling Reasons (18 U.S.C. § 3582(c)(1))
 ‫܆‬    Correction of Sentence by Sentencing Court (Fed.R.Crim.P.36)          ‫܆‬     Modification of Imposed Term of Imprisonment for Retroactive
                                                                                  Amendment(s) top the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
 ‫܈‬    Correction of Sentence for Clerical Mistake (Fed.R.Crim.P.36)         ‫܆‬     Direct Motion to District Court Pursuant ‫ ܆‬28 U.S.C. § 2255 or
                                                                                        ‫܆‬     18 U.S.C. § 3559(c)(7)
                                                                            ‫܆‬     Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
 ‫ ܈‬pleaded guilty to count(s)                                  1 of the Indictment
     pleaded nolo contendere to count(s) which was
 ‫܆‬
     accepted by the court
     was found guilty on count(s) after a plea of not
 ‫܆‬
     guilty

The defendant is adjudicated guilty of these offenses:
                                                                                                         Offense Ended              Count
 18 U.S.C. §§ 2252(a)(2), (b)(1) Receipt Of Child Pornography                                            11/17/2016                 1



The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 ‫ ܆‬The defendant has been found not guilty on count(s)
 ‫ ܆‬Count(s) ‫ ܆‬is ‫܆‬are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

                                                                        August 8, 2018
                                                                        Date of Imposition of Judgment



                                                                        Signature of Judge

                                                                        Brian Morris
                                                                        United States District Judge
                                                                        Name and Title of Judge

                                                                        December , 2019
                                                                        Date
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                      Judgment -- Page 2 of 8

DEFENDANT:                 SHALE DEAN BRANDT
CASE NUMBER:       CR 18-6-GF-BMM-1
NOTE: Changes are identified by (*)
                                                     IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Seventy-two (72) months.

 ‫ ܈‬The court makes the following recommendations to the Bureau of Prisons:
Placementin the RDAP program if eligible; and
Participation in residential sex offender program.


 ‫ ܆‬The defendant is remanded to the custody of the United States Marshal.

 ‫ ܈‬The defendant shall surrender to the United States Marshal for this district:

          ‫ ܆‬at                                     ‫܆‬    a.m.        ‫܆‬    p.m.       on

          ‫ ܈‬as notified by the United States Marshal.

 ‫ ܆‬The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ‫ ܆‬before 2 p.m. on
          ‫ ܆‬as notified by the United States Marshal.
          ‫ ܆‬as notified by the Probation or Pretrial Services Office.


                                                            RETURN
I have executed this judgment as follows:


        Defendant delivered on                                    to


at                                     , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL

                                                                                                   By
                                                                                     DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                         Judgment -- Page 3 of 8

DEFENDANT:                 SHALE DEAN BRANDT
CASE NUMBER:       CR 18-6-GF-BMM-1
NOTE: Changes are identified by (*)
                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of : five (5) years.

         The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

                                            MANDATORY CONDITIONS

 1.    You must not commit another federal, state or local crime.
 2.    You must not unlawfully possess a controlled substance.
 3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
       from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             ‫ ܆‬The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
                   future substance abuse. (check if applicable)
 *4.   ‫܈‬     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
             of restitution. (check if applicable)
 5.    ‫܈‬     You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    ‫ ܈‬You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
             seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
             you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    ‫ ܆‬You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                          Judgment -- Page 4 of 8

DEFENDANT:                 SHALE DEAN BRANDT
CASE NUMBER:       CR 18-6-GF-BMM-1
NOTE: Changes are identified by (*)
                               STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at the https://www.mtp.uscourts.gov/post-conviction-supervision.


 Defendant’s Signature                                                                             Date
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                               Judgment -- Page 5 of 8

DEFENDANT:                SHALE DEAN BRANDT
CASE NUMBER:       CR 18-6-GF-BMM-1
NOTE: Changes are identified by (*)
                                SPECIAL CONDITIONS OF SUPERVISION
1.      The defendant shall have no contact with victims in the instant offense.

2.      The defendant may own or possess only one device approved by the United States Probation Office that has access
        to online services. If that device is not a phone, the defendant may also possess one mobile phone that has no online
        capability or camera. The defendant shall notify the probation officer of the device(s) prior to initial use. The
        defendant shall not own, possess, or use any additional devices without the prior written approval of the probation
        officer. The defendant’s approved devices shall be capable of being monitored and compatible with monitoring
        hardware, software, or other technology approved by the probation office. The defendant shall allow the probation
        officer to make unannounced examinations of all computer, hardware, and software, which may include the retrieval
        and copying of all data from defendant’s computer. The defendant shall allow the probation officer to install
        software to restrict the defendant’s computer access or to monitor the defendant’s computer access. The defendant
        shall pay the cost of monitoring, as directed by the United States Probation Office.

        The defendant shall not use any computer device to access sexually explicit materials as defined in these conditions
        nor to contact minors or gather information about a minor.

        The defendant shall not possess encryption or steganography software. The defendant shall provide records of all
        passwords, Internet service, and user identification (both past and present) to the probation officer and immediately
        report changes. The defendant shall sign releases to allow the probation officer to access phone, wireless, Internet,
        and utility records.

3.      You must not access the internet.

4.      All employment must be approved in advance in writing by the United States Probation Office. The defendant shall
        consent to third-party disclosure to any employer or potential employer.

5.      The defendant shall not be allowed to do the following without prior written approval of United States Probation:
        knowingly reside in the home, residence, or be in the company of any child under the age of 18, with the exception
        of his own children; go to or loiter within 100 yards of school yards, parks, playgrounds, arcades, or other places
        primarily used by children under the age of 18.

6.      The defendant shall submit to not more than six polygraph examinations per year as directed by United States
        Probation to assist in treatment, planning, and case monitoring. The defendant maintains the Fifth Amendment
        rights during polygraph examinations and may refuse to answer any incriminating questions. The defendant is to
        pay all or part of the cost of the examinations as directed by United States Probation Office.

7.      The defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as
        defined in 18 U.S.C. § 2256(2)(A), if the materials, taken as a whole, are primarily designed to arouse sexual desire,
        unless otherwise approved by the supervising probation officer in conjunction with defendant's sex offender
        treatment provider. This condition applies to written stories, visual, auditory, telephonic, or electronic media,
        computer programs or services, and any visual depiction as defined in 18 U.S.C. § 2256(5).

        The defendant shall not knowingly patronize any place where sexually explicit material or entertainment is the
        primary item of sale, such as adult bookstores, clubs, or internet sites, unless otherwise approved by the supervising
        probation officer in conjunction with defendant's sex offender treatment provider. The defendant shall not utilize
        900 or adult telephone numbers or any other sex-related numbers, or online chat rooms that are devoted to the
        discussion or exchange of sexually explicit materials as defined above.
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                              Judgment -- Page 6 of 8

DEFENDANT:                SHALE DEAN BRANDT
CASE NUMBER:       CR 18-6-GF-BMM-1
NOTE: Changes are identified by (*)

8.      The defendant shall submit his person, and any property, residence, vehicle, papers, computers (as defined in 18
        U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, to which the defendant has
        access, to a search at a reasonable time and a reasonable manner, with or without a warrant, by the United States
        Probation Office, or by any law enforcement officers upon the express direction of the United States Probation
        Office, with reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct by the
        defendant. Failure to submit to search may be grounds for revocation. The defendant shall warn any other occupants,
        adults, and minors that the premises may be subject to searches pursuant to this condition. The defendant shall allow
        seizure of suspected contraband for further examination.

9.      The defendant shall enter and successfully complete a sex offender treatment program. The defendant is to enter a
        program designated by, and until released by, the United States Probation Office. The defendant is to pay all or part
        of the costs of treatment as directed by United States Probation Office.

10.     The defendant shall participate in and successfully complete a program of substance abuse treatment as approved
        by the United States Probation Office, until the defendant is released from the program by the probation office. The
        defendant is to pay part or all of the cost of this treatment, as directed by the United States Probation Office.

11.     The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is
        the primary item of sale.

12.     The defendant shall participate in substance abuse testing, to include not more than 104 urinalysis tests, not more
        than 104 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision.
        The defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

13.     The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic
        marijuana, kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human
        consumption, for the purpose of altering his mental or physical state.

14.     The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
        marijuana card or prescription.

*15.    The defendant shall pay restitution in the amount of $33,136.40 within a rate as directed by United States
        Probation. Payment shall be made to the Clerk, United States District Court, Missouri River Courthouse,
        125 Central Avenue West, Suite 110, Great Falls, MT 59404 and disbursed as reflected: $5,000 per victim
        identified in the Sweet Sugar Series using the pseudonyms Pia, Ava, and Mya; $15,136.40 as requested
        by victims identified in the Tara Series; and $3,000 to the victim in the TightsnGold series.
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                                 Judgment -- Page 7 of 8

DEFENDANT:                   SHALE DEAN BRANDT
CASE NUMBER:       CR 18-6-GF-BMM-1
NOTE: Changes are identified by (*)
                                        CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments.
                               Assessment                 JVTA               AVAA                 Fine                               Restitution
                                                  Assessment**        Assessment*
 TOTALS                             $100.00              $ 0.00              $ 0.00               $.00                               $33,136.40

           ‫܆‬               The determination of restitution is deferred until  An Amended Judgment in a Criminal Case
                           (AO245C) will be entered after such determination.
           _              The defendant must make restitution (including community restitution) to the following payees in the
                          amount listed below.
         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.

*Restitution of $33,136.40 to:

         DEBORAH A. BIANCO in trust for “Pia, “Ava,” or “Mya” (“Sweet Sugar Series” victims)
         $15,000.00
         Address: Deborah A. Bianco, Attorney at Law, 14535 Bellevue-Redmond Road, #201, Bellevue, WA 98007

         *TANYA HANKINS          in trust for Emily (“Tightsngold Series” victim)
         $3,000.00
         Address: Tanya L. Hankins, Attorney at Law, The Law Office of Erik L. Bauer, 215 Tacoma Ave. South, Tacoma, WA
98402

         *SHERRI JACKSON      in trust for Tara (“Tara Series” victim)
         $15,136.40
         Address:     c/o Sherri Jackson (address filed under seal)

 ‫ ܆‬Restitution amount ordered pursuant to plea agreement $
 ‫ ܆‬The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
        the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
        subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 ‫܆‬      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
        ‫ ܈‬the interest requirement is waived for the          ‫ ܆‬fine                            ‫ ܈‬restitution
        ‫ ܆‬the interest requirement for the                      ‫ ܆‬fine                                ‫ ܆‬restitution is modified as follows:
*Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                                      Judgment -- Page 8 of 8

DEFENDANT:                    SHALE DEAN BRANDT
CASE NUMBER:       CR 18-6-GF-BMM-1
NOTE: Changes are identified by (*)
                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ‫ ܆‬Lump sum payments of $                                              due immediately, balance due

       ‫ ܆‬not later than                                          , or

       ‫ ܆‬in accordance with                ‫܆‬      C,          ‫܆‬         D,       ‫܆‬      E, or       ‫܆‬       F below; or

 B     ‫ ܆‬Payment to begin immediately (may be combined with                      ‫܆‬      C,          ‫܆‬       D, or              ‫܆‬       F below); or

 C     ‫ ܆‬Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                                   (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this judgment;
              or

 D     ‫ ܆‬Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $                                   over a period of
                                (e.g., months or years), to commence                         (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or

 E     ‫ ܆‬Payment during the term of supervised release will commence within                        (e.g., 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
              time; or

 F     ‫ ܈‬Special instructions regarding the payment of criminal monetary penalties:
              Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty payments are due during
              imprisonment at the rate of not less than $25 per quarter, and payment shall be through the Bureau of Prisons' Inmate Financial
              Responsibility Program. Criminal monetary payments shall be made to the Clerk, United States District Court, Missouri River
              Courthouse, 125 Central Avenue West, Suite 110, Great Falls, MT 59404, **Assessment/Restitution Shale Dean Brandt**.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

  Joint and Several
    See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
    Several Amount, and corresponding payee, if appropriate.

        ‫ ܆‬Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant's restitution obligation.
 ‫܆‬      The defendant shall pay the cost of prosecution.
 ‫ ܆‬The defendant shall pay the following court cost(s):
 ‫ ܈‬The defendant shall forfeit the defendant’s interest in the following property to the United States:
        Samsung laptop, model NP300E5C-AOCUS (serial number JAGW91 TCB01871 P): Hewlett Packard computer tower, model Pavilion p7-
        1228 (serial number MXU2100FYO): Apple iPhone 6, model A1522 (serial number FCDOL 1A6G50J)

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of prosecution and court
costs.
